EXHIBIT 10.1

 

W. P. CAREY INC.

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT, made the 15th day of January, 2015 by W.  P. Carey
Inc.  (the “Company”), a Maryland corporation, with its principal place of
business at 50 Rockefeller Plaza, New York, NY 10020, and Trevor P. Bond
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive has served as Chief Executive Officer of the Company and its
predecessor in which capacity his services have contributed materially to the
successful operation of the Company’s business; and

 

WHEREAS, the Company’s predecessor and Executive entered into an Employment
Agreement dated as of March 1, 2012, which was amended and restated February 25,
2013 (the “Original Agreement”), the term of which is currently scheduled to
expire on March 31, 2015, unless renewed in accordance with its terms;

 

WHEREAS, the renewal of the Original Agreement would occur subject to certain
conditions, including the requirement that the Company make certain specified
equity grants to Executive (the “Renewal Grants”);

 

WHEREAS, the Company and Executive wish to continue Executive’s employment as
Chief Executive Officer, but desire to modify the terms of such employment from
those applicable under the Original Agreement, and to eliminate any requirement
for the Company to have to make any Renewal Grant to Executive and to make
corresponding revisions to the restrictive covenants applicable hereunder.

 

NOW, THEREFORE, intending to be legally bound hereby, the Company hereby agrees
to employ Executive, and Executive hereby agrees to be employed by the Company
upon the following terms and conditions:

 

1.                                    Office and Duties.  Executive shall
service the Company full time as its Chief Executive Officer and in such other
positions and have such duties and power with the Company and its subsidiaries
consistent with Executive’s positions and experience and abilities as may from
time to time be determined by the board of directors of the Company (the
“Board”) or its designee.  Executive will devote his full business time, except
for vacation time and reasonable periods of absence due to sickness, personal
injury or other disability, to the duties assigned to him and shall use his best
efforts, judgment, skill and energy to perform such services faithfully and
diligently to further the business interests of the Company; provided that
nothing contained herein shall preclude Executive from (i) serving on the board
of directors of any business corporation with the consent of the Board or (ii)
serving on the board of, or working for, any charitable or community
organization, so long as such activities, individually or collectively, do not
interfere with the performance of Executive’s duties hereunder.

 


 

2.                                    Term.  This Agreement shall be for a term
commencing on April 1, 2015, that is, following the expiration of the current
term of the Original Agreement (the “Commencement Date”) and ending on March 31,
2018 unless sooner terminated as hereinafter provided.  The period during which
Executive is employed pursuant to this Agreement shall be referred to as the
“Employment Period.” For the avoidance of doubt, the parties confirm the
execution hereof shall be deemed to be a mutual notice by the parties not to
have the term of the Original Agreement extend on the terms and conditions
thereof, and to have this Agreement serve to continue the employment of
Executive on the terms and conditions set forth herein.

 

3.                                    Compensation.

 

(a)                               Base Salary.  During the Employment Period,
Executive shall receive an annual base salary (“Base Salary”) at the same rate
as in effect on the date hereof, which shall be payable in accordance with the
Company’s generally applicable payroll practices and policies.  The Compensation
Committee of the Board of Directors (the “Committee”) or its designee shall
periodically review Executive’s Base Salary in light of the salaries paid to
other officers of the Company, the performance of Executive, and Executive’s
total compensation from the Company and the Committee or its designee, as
applicable, may, in its sole discretion, authorize an increase in such Base
Salary by such amount it determines to be appropriate.  Any such increase shall
not reduce or limit any other obligation of the Company hereunder.

 

(b)                              Incentive Compensation.  During the term of the
Employment Period, Executive shall be eligible to participate in the Company’s
cash-based incentive compensation programs (including, without limitation, any
program for the payment of commission income, disposition fees, and bonuses), as
the same may be amended by the Company from time to time, at a level determined
by the Committee.

 

(c)                               Equity Compensation.  The Committee may in its
discretion determine to grant the Executive equity-based compensation at such
times and subject to such terms and conditions as the Committee shall determine.

 

4.                                    Benefits, Perquisites and Expenses.

 

(a)                               Benefits.  During the Employment Period,
Executive shall be eligible to participate in each employee benefit plan
sponsored or maintained by the Company, subject to the generally applicable
provisions thereof.  Nothing in this Agreement shall in any way limit the
Company’s right to amend or terminate any such plan in its discretion, so long
as any such amendment does not impair the rights of Executive without treating
similarly situated executives in a similar fashion.

 

(b)                              Business Expenses.  The Company agrees to
reimburse all reasonable expenses incurred or paid by Executive in the
performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company, for the period beginning upon the

 

2


 

Commencement Date and ending upon the termination of the Agreement.  Such
expenses shall be reimbursed in due course in accordance with the Company’s
standard practices, and all reimbursement payments with respect to expenses
incurred within a particular year shall be made no later than the end of the
Executive’s taxable year following the taxable year in which the expense was
incurred.  The amount of reimbursable expenses incurred in one taxable year of
the Executive shall not affect the amount of reimbursable expenses in a
different taxable year and such reimbursement shall not be subject to
liquidation or exchange for another benefit.  Notwithstanding the foregoing,
solely in the event that reimbursement of such expenses is conditioned upon a
separation from service, such reimbursement shall be made to Executive upon the
first day following the six (6) month anniversary of the date of such separation
from service.

 

(c)                               Indemnification.  The Company shall indemnify
Executive and hold Executive harmless from and against any claim, loss or cause
of action arising from or out of Executive’s performance of services as an
officer, director or Executive of the Company or any of its subsidiaries or in
any other capacity in which Executive serves at the request of the Company on
the same basis as it indemnifies its other officers pursuant to and in all
circumstances subject to the terms and conditions of the Director and Officer
Indemnification Policy of W.P. Carey Inc. (or any successor policy thereto), as
in effect at the relevant time, and as the such policy may be amended from time
to time.

 

5.                                    Early Termination of the Employment
Period.  Notwithstanding Paragraph 2, the Employment Period shall end upon the
earliest to occur of (i) a termination of Executive’s employment on account of
Executive’s death, (ii) a Termination due to Disability, (iii) a Termination for
Cause, (iv) a Termination Without Cause or (v) a Termination with Good Reason.

 

(b)                              Benefits Payable Upon Termination.  Following
the end of the Employment Period pursuant to Paragraph 5(a), Executive (or, in
the event of his death, Executive’s surviving spouse, if any, or estate) shall
in all events be paid the Earned Basic Compensation and Accrued Employee
Benefits.  In the event of a Termination Without Cause or Termination with Good
Reason, so long as Executive executes (and has not revoked) a general release of
claims in favor of the Company and its affiliates in a form acceptable to the
Company (the “Required Release”) not later than 60 days following Executive’s
termination of employment, Executive shall also be entitled to receive the
Severance Benefit, as defined below.  The Earned Basic Compensation, Accrued
Employee Benefits and, if applicable, the Severance Benefit shall be payable at
the times established pursuant to Paragraph 5(c).

 

(c)                               Timing of Payments.  Earned Basic Compensation
shall be paid in a single lump sum as soon as practicable, but in no event more
than 30 days, following the end of the Employment Period; provided that with
respect to any amounts governed by a program that contains a stated payment
provision, payment shall occur in accordance with the timing specified in the
applicable program governing such element of compensation.  Accrued Employee
Benefits shall be payable in accordance with the terms of the plan, policy,
practice, program, contract or agreement under which such benefits have
accrued.  Subject to the provisions of the special timing rules set forth in

 

3


 

the two immediately following sentences, Severance Benefits shall be paid,
subject to the delivery (and non-revocation) of the Required Release, on the
same regularly-scheduled payroll dates as Executive would have received his base
salary had he continued to be employed for the period during which the Severance
Benefits are payable hereunder.  If Executive is a specified employee within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), no taxable amounts payable by the Company to Executive pursuant to
Paragraph 5 and other Company separation pay plan amounts, including bonus and
other amounts that are conditioned upon a separation from service and not
compensation Executive could receive without separating from service, shall be
paid during the six (6) month period following his separation from service and,
to the extent otherwise payable during such six (6) month period, shall be
accumulated and paid on the first business day following the six (6) month
anniversary of his separation from service, with interest for such period at a
rate equal to the one-year Treasury bill rate as quoted in The Wall Street
Journal (or in such other reliable publication as the Executive Committee, in
its reasonable discretion, may determine to rely upon) from the date they would
otherwise have been payable to the date actually paid; provided further, that
taxable amounts remaining due pursuant to Paragraph 5 following the expiration
of the six (6) month delay period shall be paid on regularly-scheduled payroll
dates as described in this Paragraph 5(c).  If Executive is not a specified
employee (as described in the immediately preceding sentence), but the latest
date by which the Required Release must be delivered is in a different calendar
year than the date on which Executive’s employment terminates, any payment of
Severance Benefits that, pursuant to such normal payroll schedule, would have
been made earlier than such latest date for delivery of the Required Release
shall be made on the 61st day following the date on which Executive’s employment
terminates.

 

(d)                             Definitions.  For purposes of Paragraphs 5 and
6, capitalized terms have the following meanings:

 

“Accrued Employee Benefits” means amounts which are vested or which Executive is
otherwise entitled to receive under the terms of or in accordance with any plan,
policy, practice or program of, or any contract or agreement with, the Company
or any of its subsidiaries, at or subsequent to the date of his termination
without regard to the performance by Executive of further services or the
resolution of a contingency.

 

“Earned Basic Compensation” means any salary or other compensation (including,
but not limited to, any deferred commission payments) due and payable, but
unpaid, for services rendered to the Company on or prior to the date on which
the Employment Period ends.

 

“Severance Benefits” means bi-weekly payments until the earliest of the
following dates:

 

(i)                                  the second anniversary of Executive’s
Termination Without Cause or Termination with Good Reason and

 

4


 

(ii)                              the date the Company’s obligation to pay
Severance Benefits ceases as a result of Executive’s breach any of the
provisions of Paragraph 6;

 

in an amount equal to the sum of (x) the Executive’s bi-weekly base salary as in
effect immediately prior to his termination of employment and (y) an amount
equal to one-twenty-sixth of the average of the last three annual bonuses (or
all annual bonuses, if less than three) previously received by the Executive for
services to the Company, whether or not payable for services during the
Employment Period.

 

“Termination for Cause” means a termination of Executive’s employment by the
Company as a result of Executive’s (i) conviction of a felony or the entering by
Executive of a plea of nolo contendere to such a felony charge; (ii) gross
neglect, willful malfeasance or willful gross misconduct in connection with his
employment hereunder which has had or could reasonably be expected to have a
material adverse effect on the business of the Company and its subsidiaries;
(iii) a substantial and continual refusal by Executive in breach of this
Agreement to perform Executive’s duties, responsibilities or obligations
assigned to Executive in accordance with the terms hereof that continues after
receipt by Executive of written notice from the Company identifying the duties,
responsibilities or obligations not being performed; (iv) a material violation
by Executive of any policy of the Company that is generally applicable to all
employees or all officers of the Companies including, but not limited to,
policies concerning insider trading or sexual harassment, or the Company’s code
of conduct; (v) Executive’s failure to cooperate, if requested by the Board,
with any investigation or inquiry into his or the Company’s business practices,
whether internal or external, including, but not limited to Executive’s refusal
to be deposed or to provide testimony at any trial or inquiry; or (vi) any
material breach by Executive of the provisions of Paragraph 6; provided,
however, that in the case of subclauses (iv), (v) and (vi), Cause shall not
exist if, such violation, failure to cooperate or breach, if capable of being
cured, shall have been cured by Executive within 30 days after receipt of notice
thereof from the Company.

 

“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable of substantially fulfilling the
positions, duties, responsibilities and obligations set forth in this Agreement
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of (i) at least four consecutive months or (ii)
more than six months in any twelve month period.  Any question as to the
existence, extent or potentiality of Executive’s disability upon which Executive
and the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company.  The determination of any such physician
shall be final and conclusive for all purposes of this Agreement.

 

“Termination with Good Reason” by the Executive means within 90 days following
(i) a material adverse change in Executive’s duties and responsibilities; (ii) a
material reduction in Executive’s base salary (other than a proportionate
adjustment applicable generally to similarly situated Company Executives); or
(iii) the relocation of Executive’s principal place of business to a location
more than thirty-five miles outside of Manhattan; provided that a termination
shall not be treated as a Termination with Good Reason if Executive shall have
consented in writing to the occurrence of the event

 

5


 

giving rise to the claim of Termination with Good Reason.  A Termination with
Good Reason must be effected by a written notice from Executive setting forth in
reasonable detail the conduct or event alleged to be the basis for such
termination, provided that, Executive shall not have the right to terminate his
employment hereunder pursuant to a Termination with Good Reason (A) if, within
the 30-day period following receipt of Executive’s written notice, the Company
shall have substantially cured the conduct alleged to have caused the activities
giving rise to the basis for such Termination with Good Reason and (B) unless
Executive actually terminates employment within 30 days following the end of the
Company’s cure period.

 

“Termination Without Cause” means any termination by the Company of Executive’s
employment with the Company other than (i) a Termination due to Disability, (ii)
a Termination due to death or (iii) a Termination for Cause.

 

6.                                    Non-Solicitation, Confidential
Information, Etc.

 

(a)                               Non-Solicitation of Employees.  During the
Executive’s employment with the Company and, upon a termination of the
Executive’s employment with the Company, during the following post-termination
periods, to the extent applicable to such termination: (x) if such termination
occurs during the term of this Agreement, the 24 month period following the
termination of Executive’s employment or (y) if such termination occurs after
the expiration of this Agreement in accordance with its terms (a “Contract
Expiration”), the period, if any, following termination of the Executive’s
employment and through the first anniversary of the Contract Expiration,
Executive agrees that he will not and will not assist or encourage any other
person to (i) employ, hire, engage or be associated (as a shareholder, partner,
employee, consultant or in a similar capacity) with any employee or other person
connected with the Company or any of its affiliates who rendered services in a
management position that afforded such person the opportunity to earn an
incentive bonus or in any other position that afforded such person the
opportunity to receive commissions, advisory fees or similar incentive payments
in respect of the person’s services (the “Restricted Employees”), at the time of
such termination or during any part of the six months (three months, in the case
of any employee who was not also an officer of the Company) preceding such
termination of employment, (ii) induce any Restricted Employees to leave the
employ of the Company or any of its affiliates, or (iii) solicit the employment
of any Restricted Employees on his own behalf or on behalf of any other business
enterprise.  For the avoidance of doubt, it shall not be a violation of this
Paragraph 6(a) for an entity to which the Executive provides services to hire or
otherwise retain the services of a Restricted Employee unless Executive provides
such entity assistance in the recruiting, hiring or retention of such Restricted
Employee.

 

(b)                              Nonsolicitation of Business Associates. 
Executive agrees that, during the term of this Agreement and for a period of 24
months after his termination of employment with the Company, he will not engage
in any business activities in which the Company is then engaged or to which the
Company has committed significant resources to expand its presence, or to enter
into or otherwise commence (“Business Activities”), during the two year period
prior to Executive’s termination of employment and that the

 

6


 

Company is still actively pursuing at the date of Executive’s termination of
employment in which Executive solicits for himself or for any third party the
business of any person who at any time during the twelve month period ended on
the date Executive’s employment with the Company terminates was (i) a Corporate
Client (as defined below) during the twenty-four month period ended on the date
Executive’s employment with the Company terminates (the “Prior Contact Period”);
(ii) an investor (a “Fund Investor”) in any fund or investment vehicle managed
or maintained by any of the Company, its subsidiaries or its affiliates,
including, without limitation, each of the Sponsored Funds (as defined below) (a
“Fund Vehicle”) who satisfied the conditions to qualify as a “qualified
institutional buyer” as defined in Rule 144A as promulgated under the Securities
Act of 1933, as amended, with whom the Executive had dealings, contact or
involvement during the Prior Contact Period; (iii) a person or entity who served
as a representative of investors in connection with the investments in any Fund
Vehicle or who was otherwise engaged in raising capital or other financing for
any such Fund Vehicle; or (iv) a person or entity which (x) materially assisted
or provided other material services or support that substantially facilitated or
otherwise contributed to the Company’s ability to pursue or effect its Business
Activities, and (y) had direct and substantial dealings, contact or involvement
while acting on behalf of the Company or its affiliates or any Fund Vehicle with
any Corporate Client or Fund Investor during the Prior Contact Period.  For
purposes of this Paragraph 6(b), the term “Corporate Client” means (i) any
business entity, regardless of form, which obtains financing or liquidity
through effecting any transaction with the Company or any of its subsidiaries or
affiliates, (ii) any business entity, regardless of form, which engaged as a
principal in any transaction with the Company, (iii) any Company sponsored
trust, fund or other collective investment vehicle, including, without
limitation, Corporate Property Associates 17 – Global Incorporated, Corporate
Property Associates 18 – Global Incorporated, Carey Watermark Investors
Incorporated, Carey Watermark Investors 2 Incorporated; Carey Credit Income Fund
and any successors to any of them (the “Sponsored Funds”), and (iv) each
affiliate of any such business entity identified in subclause (i), (ii) or
(iii), but specifically excluding its private equity sponsors.

 

(c)                               Confidential Information.  During the term of
this Agreement and at all times thereafter, Executive shall not, without the
written consent of the Company, use for his personal benefit, or disclose,
communicate or divulge to, or use for any company other than the Company or its
subsidiaries or affiliates, any Confidential Information (as defined below) that
had been made known to Executive or learned or acquired by Executive while in
the employ of Company or its subsidiaries or affiliates, unless such information
has become public other than by reason of Executive’s breach of this covenant. 
Confidential Information shall mean

 

(i)                                  information not in the public domain (or in
the public domain as a result of a breach by Executive or another executive of
the Company who is also bound by a similar confidentiality clause) regarding the
business methods, business policies, procedures, techniques, research or
developments projects or results, trade secrets, or other processes of or
developed by the Company;

 

7


 

(ii)                              any names and addresses of customers or
clients or any data on or relating to past, present or prospective customers or
clients not in the public domain (or in the public domain as a result of a
breach by Executive or another executive of the Company who is also bound by a
similar confidentiality clause); and

 

(iii)                          any other material information not in the public
domain (or in the public domain as a result of a breach by Executive or another
executive of the Company who is also bound by a similar confidentiality clause)
relating to or dealing with the business operations or activities of the Company
which has been designated by the Company as confidential or which, if disclosed
to any third party, would result in a material adverse effect to the Company.

 

(d)                             Company Property.  Promptly following
Executive’s termination of employment, Executive shall return to the Company all
property of the Company, and all copies thereof in Executive’s possession or
under his control.

 

(e)                               Injunctive Relief.  Executive agrees and
acknowledges that the remedies at law for any breach by him of the provisions of
this Paragraph 6 will be inadequate and that the Company shall be entitled to
obtain injunctive relief against him from a court of competent jurisdiction in
the event of any such breach.  If any such court of competent jurisdiction shall
determine that the restrictions contained in this Paragraph 6 are unreasonable
as to time or geographical area, such court shall reform said restrictions to
the extent necessary in the opinion of such court to make them reasonable and
enforceable.

 

7.                                    Miscellaneous.

 

(a)                               Waiver.  Neither the failure nor any delay on
the part of either party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any other right, remedy, power or privilege,
nor shall any waiver of any right, remedy, power or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence.

 

(b)                              Controlling Law.  This Agreement and all
questions relating to its validity, interpretation, performance and enforcement
shall be governed by and construed in accordance with the laws of the State of
New York notwithstanding any conflicting choice-of-law provisions.

 

(c)                               Notices.  All notices, requests, demands and
other communications required or permitted under this Agreement and the
transactions contemplated herein shall be in writing and shall be deemed to have
been given when delivered in person or when deposited in the United States mail
in a postpaid envelope by registered or certified

 

8


 

mail, return receipt requested, by overnight courier service or by facsimile
(with receipt confirmed and followed by delivery of an original via overnight
courier service).

 

(d)                             Binding Effect.  This Agreement shall be binding
on, and shall inure to the benefit of, the Company and any person or entity that
succeeds to the interest of the Company (regardless of whether such succession
does or does not occur by operation of law) by reason of the sale of all or a
portion of the Company’s stock, a merger, consolidation or reorganization
involving the Company or a sale of the assets of the business of the Company in
which Executive performs a majority of his services, unless the Company
otherwise elects in writing to retain responsibility for the duties and
obligations of the Company (and the benefits conveyed to the Company) under this
Agreement.  This Agreement shall also inure to the benefit of Executive’s heirs,
executors, administrators and legal representatives.

 

(e)                               Assignment.  Except as provided under
Paragraph 7(d), neither this Agreement nor any of the rights of obligations
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party.

 

(f)                                Execution in Counterparts.  This Agreement
may be executed in counterparts, each of which shall be deemed to be an original
as against the party whose signature appears thereon, and both of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

(g)                              Severability; Reformation.  In the event that
one or more of the provisions of this Agreement shall become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.  In the
event any of Paragraph 6(a), (b), (c) or (d) is not enforceable in accordance
with its terms, Executive and the Company agree that such Paragraph shall be
reformed to make such Paragraph enforceable in a manner which provides the
Company the maximum rights permitted at law.

 

(h)                              Entire Agreement.  This Agreement is structured
to take effect following the expiration of the term of the Original Agreement. 
Except to the extent that the letter agreement between the Company and Executive
relating to his recommencement of employment is expressly incorporated herein,
this Agreement contains the entire understanding among the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, including, without limitation,
any provision of the Original Agreement that would have continued in effect
after March 31, 2015, inducements or conditions, express or implied, oral or
written, except as herein contained.  The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.  This Agreement may not be modified or amended other
than by an agreement in writing.

 

9


 

(i)                                  Paragraph Headings.  The paragraph headings
in this Agreement are for convenience only; they form no part of this Agreement
and shall not affect its interpretation.

 

(j)                                  Gender, Etc.  Words used herein, regardless
of the number and gender specifically used, shall be deemed construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.

 

(k)                              Number of Days.  In computing the number of
days for purposes of this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays; provided, however, that if the final day of any
time period falls on a Saturday, Sunday or holiday, then the final day shall be
deemed to be the next day which is not a Saturday, Sunday or holiday.

 

(l)                                  409A Compliance.  This Agreement is
intended to comply with the requirements of Section 409A of the Code, including
good faith, reasonable statutory interpretations of Section 409A that are
contrary to the terms of the Agreement, if any.  Consistent with that intent,
this Agreement shall be interpreted in a manner consistent with Section 409A. 
In the event that any provision that is necessary for the Agreement to comply
with Section 409A is determined by the Company, with the consent of the
Executive, to have been omitted, such omitted provision shall be deemed to be
included herein and is hereby incorporated as part of the Agreement.

 

(m)                          Any “separation from service” within the Employment
Agreement shall be construed consistent with Section 409A of the Code and the
regulations thereunder.  The

 

10


 

term “termination,” when used within the Employment Agreement in the context of
a condition to, or timing of, payment shall be interpreted to mean a “separation
from service” as that term is used in Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first above written.

 

 

W. P. CAREY INC.

 

 

 

 

 

By

/s/Catherine D. Rice

 

 

Catherine D. Rice

 

Managing Director and Chief

 

Financial Officer

 

 

 

 

 

  /s/ Trevor P. Bond

 

 

Trevor P. Bond

 

11